                 Case 19-11534-CSS               Doc 14      Filed 07/11/19         Page 1 of 51



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )      Chapter 11
                                                                  )
CHARMING CHARLIE HOLDINGS INC., et al., 1                         )      Case No. 19-11534 (___)
                                                                  )
                                                                  )      (Joint Administration Requested)
                           Debtors.                               )
                                                                  )

                      DECLARATION OF ALVARO BELLON,
        CHIEF FINANCIAL OFFICER OF CHARMING CHARLIE HOLDINGS INC.,
    IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

         I, Alvaro E. Bellon, hereby declare under penalty of perjury:

         1.       I am the Senior Vice President and Chief Financial Officer of Charming Charlie

Holdings Inc. (“Holdings”), a corporation organized under the laws of Delaware and one of the

above-captioned debtors and debtors in possession (collectively, the “Debtors” or “Charming

Charlie”).

         2.       I have served in these roles since approximately March 2019. From June 2016 to

March 2019, I served as Vice President and Controller. Prior to that, I was the Assistant

Controller from December 2014 until June 2016. Prior to joining Charming Charlie, I spent ten

years with Abercrombie & Fitch in various roles.

         3.       I am generally familiar with the Debtors’ day-to-day operations, business and

financial affairs, and books and records. I submit this declaration to assist the Court and parties

in interest in understanding the circumstances compelling the commencement of these chapter 11



1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming
     Charlie International LLC (5887); Charming Charlie LLC (0263); Charming Charlie Manhattan LLC (7408);
     Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS, Inc. (3302). The location of the Debtors’
     headquarters is: 6001 Savoy Drive, Ste. 600 Houston, Texas 77036.
               Case 19-11534-CSS             Doc 14        Filed 07/11/19      Page 2 of 51



cases and in support of the Debtors’ chapter 11 petitions and certain motions and applications

filed today.

        4.      Except as otherwise indicated, all facts in this declaration are based upon my

personal knowledge, my discussions with the Debtors’ management team and advisors, my

review of relevant documents and information concerning the Debtors’ operations, financial

affairs, and restructuring initiatives, or my opinions based upon my experience and knowledge.

I am over the age of 18 and authorized to submit this declaration on behalf of the Debtors.

If called upon to testify, I could and would testify competently to the facts set forth in this

declaration.

                                         Preliminary Statement

        5.      The Debtors commence these chapter 11 cases approximately 14 months after

completing a prior restructuring and emerging from chapter 11 with a simplified capital

structure, a reduced brick-and-mortar footprint, and a revamped “Back to Basics” business plan. 2

Unfortunately, these efforts have not resulted in long-term sustainability. The Debtors once

again face issues similar to those that precipitated filing the Prior Cases: unsustainable operating

expenses, including onerous leases, and constrained liquidity under our loan documents. This

lack of liquidity has resulted in reduced inventory, further exacerbating the Debtors’ lack of

availability under their asset based loan. These factors combined with the continued decline of

the brick-and-mortar retail industry have made it increasingly difficult for the Debtors to support

their cost and capital structure.



2
    On December 11, 2017, the Debtors’ predecessors in interest (the “Prior Debtors”) commenced chapter 11 cases
    (the “Prior Cases”) in this Court, which were jointly administered under the caption In re Charming Charlie
    Holdings Inc., No. 17-12906 (CSS). On December 14, 2018, all of the Prior Cases were closed. See Order
    Issuing a Final Decree Closing the Chapter 11 Cases, No. 17-12906 (CSS) [Docket No. 874] (Bankr. D. Del.
    2018).



                                                       2
               Case 19-11534-CSS             Doc 14       Filed 07/11/19      Page 3 of 51



        6.      The Debtors, together with their advisors, pursued multiple additional sources of

financing and inventory (i.e., consignment programs) to ease their liquidity crisis. However, on

July 10, 2019, it became abundantly clear that those alternative sources were not viable, or not

available on the timeline required by the company. After an extensive evaluation, the Debtors

and their advisors reached the difficult decision that the best way to maximize value for all

stakeholders is to commence an orderly wind-down of Charming Charlie and its non-Debtor

affiliates.

        7.      On July 3, 2019, the Debtors entered into a Consulting Agreement (as defined

below) with the contractual joint venture comprised of Hilco Merchant Resources, LLC

(“Hilco”) and SB360 Capital Partners (together with Hilco, the “Consultant”) to effectuate the

closure of the Debtors’ stores through going-out-of-business sales (the “Store Closing Sales”).

The Store Closing Sales will commence immediately upon Court approval of the procedures set

forth in the Consulting Agreement. 3 The Debtors estimate that the Store Closing Sales will last

approximately two months, and generate revenue of approximately $30 million.

        8.      To finance these chapter 11 cases and the Store Closing Sales, the Debtors have

obtained proposed debtor-in-possession financing (“DIP Facility”) of $13.0 million to be

provided by the prepetition ABL Lenders (as defined below). The Debtors believe that the

liquidity provided by the DIP Facility will enable the Debtors to complete the Store Closing

Sales in a manner that maximizes recoveries for the Debtors’ estates and stakeholders.




3
    See Debtors’ Motion Seeking Entry of Interim and Final Order (I) Authorizing the Debtors to Assume the
    Consulting Agreement, (II) Approving Procedures for Store Closing Sales, and (III) Granting Related Relief,
    filed concurrently herewith.



                                                      3
              Case 19-11534-CSS         Doc 14       Filed 07/11/19   Page 4 of 51



       9.      To familiarize the Court with the Debtors, their business, the circumstances

leading to these chapter 11 cases, and the relief the Debtors are seeking in those certain motions

and applications filed contemporaneously herewith, I have organized this declaration as follows:

       •       Part I provides a general overview of the Debtors’ corporate
               history and operations;

       •       Part II provides an overview of the Debtors’ prepetition capital
               structure;

       •       Part III describes the circumstances leading to these chapter 11
               cases;

       •       Part IV describes the Debtors’ proposed debtor-in-possession
               financing and marketing process; and

       •       Part V sets forth the evidentiary basis for the relief requested in
               each of the first day pleadings.

I.     The Charming Charlie Brand.

       10.     Charming Charlie was founded by Charles Chanaratsopon in 2004. In less than a

decade, Charming Charlie grew into a leading specialty retailer focused on colorful fashion

jewelry, handbags, apparel, gifts, and beauty products. By 2013, Charming Charlie had grown

into 284 stores in 40 states. By the fall of 2017, Charming Charlie had over 390 locations spread

across the United States, Canada, the Middle East, and the Philippines.

       11.     Since its founding, Charming Charlie has been on a colorful and purposeful

mission to make fashion fun with a focus on four key elements—color, value, variety, and fun.

Charming Charlie has a distinctive color-focused merchandising model in which key products

are available in a wide array of colors and store merchandise is organized on a color basis,

creating an aesthetically unique experience. Store locations are stocked with jewelry, handbags,

eyewear, scarves, shoes, and thousands of accessories grouped together across a range of colors

to fit any occasion.   Charming Charlie’s products are competitively priced between more



                                                 4
              Case 19-11534-CSS         Doc 14       Filed 07/11/19   Page 5 of 51



expensive stores (e.g., Kohl’s and Macy’s) and stores that cater to a younger market (e.g.,

Claire’s). Charming Charlie offers unique products that are both in-style and affordable.

       A.      Charming Charlie’s Business Operations.

               1.     Charming Charlie’s Physical and Digital Presence.

       12.     Brick-and-Mortar Presence. Charming Charlie has both a national, operating

approximately 261 locations across 38 states nationwide. Retail stores are located in lifestyle

centers, shopping malls, power centers, street level shops, and outlets. The stores are located in

approximately 125 lifestyle centers, 80 shopping malls, 50 power centers, 2 street stores, and

4 outlets. Currently, Texas, Florida, and California host the most brick-and-mortar locations

with approximately 75 locations in total.

       13.     The E-Commerce Platform.        In addition to its physical footprint, Charming

Charlie maintains a robust online presence. Customers can seek out the latest style advice,

fashion tips, trends, and styles complete with video tutorials on the Charming Charlie website,

www.charmingcharlie.com.       Additionally, customers may purchase merchandise via the

Debtors’ website. Recognizing that a user-friendly and well-curated online platform is crucial to

ensuring a seamless customer experience, Charming Charlie has invested significant time and

resources to expand and improve its website to compete with experiences provided by certain of

its competitors.

               2.     Merchandise and Key Customer Base Overview.

       14.     Charming Charlie offers specialty handbags, apparel, fashion jewelry, and beauty

products. Historically, Charming Charlie utilized a sophisticated inventory system to position

products according to their color and theme. Merchandise is offered in as many as 26 different

hues and arranged at each store according to the item’s color and theme, creating what has been

referred to as a “treasure hunt” experience. Although this approach initially provided Charming


                                                 5
              Case 19-11534-CSS         Doc 14       Filed 07/11/19   Page 6 of 51



Charlie with a strategic benefit, and engendered significant brand loyalty, it eventually caused

Charming Charlie to be saddled with excess merchandise in underperforming color offerings.

       15.     Consumers, however, continue to rely on Charming Charlie for trendy and

affordable merchandise. Inventory prices are benchmarked by Charming Charlie’s merchants

and typically range from $5 to $50, and up to $125, providing Charming Charlie with a

competitive advantage over other select specialty retailers and department stores (e.g., Kohl’s,

Macy’s, JC Penney). For example, many of the handbags sold by the company are similar in

style to premium, expensive lifestyle brands, but are offered at a lower price point that is more

accessible to the average consumer.

       16.     Charming Charlie’s inventory price point and demographics cover a wide range,

reflective of the variety of products stocked in its stores and the tastes of its customers.

Charming Charlie’s jewelry selection remains its strongest product offering, historically

providing the highest company-wide margins. Charming Charlie places an emphasis on outfit

solutions to provide its customers with complete outfits, including fashion accessions, jewelry,

and handbags. Traditionally, this approach has required offering a wide assortment of tops,

dresses, and other apparel pieces in regular and plus-sizes across 26 color varieties. Essential to

the brand is the promise of a wide range of products that are unique, innovative, and reflective

the latest trends. For example, items perfect for gifts and special occasions are widely available,

including, bridal gifts, holiday themed merchandise, gifts perfect for pets, and baby showers and

reveals.

       17.     Charming Charlie’s loyal customer base shops regularly in its stores and is an

advocate for the brand. The customer base generally consists of women of all ages and spending

preferences, with women aged 35 to 55 composing Charming Charlie’s core customer base.




                                                 6
                Case 19-11534-CSS             Doc 14        Filed 07/11/19      Page 7 of 51



These core consumers shop at Charming Charlie approximately three times per year and

represent approximately 38% of its customer base.

        B.       Critical Components of the Debtors’ Cost Structure.

                 1.       Supply Chain.

        18.      The Debtors maintain an integrated supply chain aimed at ensuring the

uninterrupted flow of fresh merchandise to their brick-and-mortar locations. Generally, the

Debtors contract with various domestic vendors to design and source the merchandise from

foreign manufacturers, located predominantly in the People’s Republic of China, India, and

Vietnam. In limited circumstances, the Debtors contract with foreign manufacturers directly.

Depending on the nature of the Debtors’ arrangement with a given vendor or manufacturer, the

Debtors ship the merchandise to a warehouse located in Houston, Texas, that serves as the

Debtors’ distribution center.

                 2.       Employee Compensation and Benefits.

        19.      The Debtors employ approximately 3,342 employees, including approximately

856 full-time employees and approximately 2,486 part-time employees (collectively,

the “Employees”). In light of the Debtors’ planned store closings and related reductions in

force, 4 the Debtors anticipate that their monthly gross Employee Compensation, including

wages, salaries, and related compensation, will range from approximately $200,000 to

approximately $4.5 million during the pendency of these chapter 11 cases. The Debtors offer

their Employees the ability to participate in a number of insurance and benefits programs,

including, among other programs, medical and dental plans, life insurance, accidental death and



4
    The Debtors planned store closing are discussed in more detail in Debtors’ Motion Seeking Entry of Interim and
    Final Orders (I) Authorizing the Debtors to Assume the Consulting Agreement, (II) Approving Procedures for
    Store Closing Sales, and (III) Granting Related Relief, filed contemporaneously herewith.



                                                        7
                  Case 19-11534-CSS              Doc 14        Filed 07/11/19       Page 8 of 51



dismemberment insurance, disability benefits, workers’ compensation, retirement plans, non-

insider incentive programs, paid time off, severance, director compensation, and other employee

benefit plans.

                   3.       Real Estate Obligations.

          20.      The Debtors lease all of their store locations. In 2018, the Debtors’ aggregate

occupancy costs was approximately $47.4 million. The Debtors lease two spaces in Houston,

Texas, consisting of (a) their corporate headquarters, a building owned by Sierra Assets Group,

LLC, and (b) their distribution center, a building owned by GLP US Management, LLC.

II.       The Debtors’ Prepetition Corporate and Capital Structure.

          21.      A chart depicting the Debtors’ current corporate is attached hereto as Exhibit B.

Holdings and each of its U.S.-incorporated subsidiaries that are obligors (either as a borrower or

guarantor) under the ABL Facility and the Term Loan Facility are Debtors in these chapter 11

cases.

          22.      As of the Petition Date, the Debtors’ capital structure consists of outstanding

funded-debt obligations in the aggregate amount of approximately $81.8 million, including the

Prepetition ABL Facility, the Prepetition Term Loan Facility, and the Prepetition Vendor

Facility. 5 The following table summarizes the Debtors’ outstanding funded-debt obligations as

of the Petition Date:




5
      Charming Charlie LLC is also a party to certain lease agreements (collectively, the “Capital Leases”) whereby it
      leases company vehicles and office equipment, including printers (collectively, the “Leased Assets”) utilized in
      the ordinary course of business. Under the Capital Leases, Charming Charlie LLC is indebted in the aggregate
      amount of approximately $95,000. The Capital Leases mature in 2020, and are secured by a first-priority lien
      on the Leased Assets.



                                                           8
                 Case 19-11534-CSS            Doc 14       Filed 07/11/19      Page 9 of 51



                                                                                          Total Amount
     Funded Debt              Maturity                     Interest Rates                  Outstanding
                                                           Libor + 6.5%
    Prepetition ABL
                           February 2022                                                    $9.5 million
        Facility                                       Prime Rate + 5.5%

                                                Term A Loans: Libor + 10.00%
                                                           Term B Loans:
                                                Libor + 1.00% + PIK interest of
                                                            9.00%                           $62.3 million
Prepetition Term
                             April 2023                                                    (including PIK
  Loan Facility
                                                  Term A Loans: Base Rate +                    interest)
                                                           9.00%
                                                  Term B Loans: Base Rate +
                                                 0.00% + PIK interest of 9.00%
      Prepetition
                             May 2020                         20.0%                        $10.0 million
    Vendor Facility
                                      TOTAL                                                $81.8 million

          A.      The Prepetition ABL Revolving Credit Facility.

          23.     Charming Charlie LLC and Charming Charlie USA, Inc. (“CC USA”) are parties

to that certain Credit Agreement, dated as of February 28, 2019, (as amended, the “Prepetition

ABL Facility”) by and among Charming Charlie Holdings Inc. (“Holdings”), as holdings,

Charming Charlie LLC and CC USA, as borrowers, the guarantors party thereto, 6 Second

Avenue Capital, LLC (“Second Avenue”), as co-collateral agent and lender, and White Oak

Commercial Finance, LLC (“White Oak” and together with Second Avenue, the “Prepetition

ABL Lenders”) as co-collateral agent, lender, and administrative agent (White Oak and together

with Second Avenue, the “Prepetition ABL Agents”). The Prepetition ABL Facility provides for




6
      The guarantors under the Prepetition ABL Facility are Holdings, Poseidon Partners CMS, Inc. (“Poseidon”),
      Charming Charlie Manhattan LLC (“CC Manhattan”), Charming Charlie International LLC, (“CC
      International”), and Charming Charlie Canada LLC (“CC Canada”).



                                                       9
              Case 19-11534-CSS           Doc 14      Filed 07/11/19      Page 10 of 51



a $35.0 million senior secured revolving credit facility (subject to a borrowing base composed

primarily of inventory and credit card receivables) with a maturity date of February 28, 2022.

        24.     The Prepetition ABL Facility provides for loans bearing interest at 3-month

LIBOR plus an applicable margin of 6.5%. Interest is paid monthly in arrears. Obligations under

the Prepetition ABL Facility are secured by a first priority lien on all of the assets of the

borrowers and the guarantors. Each Debtor has guaranteed all obligations under the Prepetition

ABL Facility.

        25.     Additionally, the Debtors have entered into deposit account control agreements in

favor of the Prepetition ABL Agents with respect to their bank accounts. Thus, substantially all

of the Debtors’ cash (the “Cash Collateral”) is subject to a perfected first priority security interest

in favor of the Prepetition ABL Agents. Under the Prepetition ABL Facility, the Debtors must

remit substantially all cash receipts on a daily basis to a non-Debtor account maintained by the

Prepetition ABL Agents (the “Agent Account”). Accordingly, each day, any excess cash is

swept to the Agent Account and applied to prepay loans in accordance with the Prepetition ABL

Facility. As of the Petition Date, there is approximately $9.5 million of outstanding principal

and approximately $4.0 million of availability under the Prepetition ABL Facility.

        B.      The Prepetition Term Loan Facility.

        26.     Charming Charlie LLC is party to that certain Amended and Restated Term Loan

and Guarantee Agreement, dated as of April 28, 2018 (as amended, amended and restated,

supplemented, or otherwise modified, refinanced, or replaced from time to time prior to the

Petition Date, the “Prepetition Term Loan Facility”), among Holdings, Charming Charlie LLC,

as borrower, certain of the Debtors as guarantor parties thereto, 7 the lenders from time to time


7
    The guarantors under the Term Loan Facility are Holdings, Poseidon, CC Manhattan, CC International, CC
    Canada, and CC USA.



                                                   10
              Case 19-11534-CSS          Doc 14     Filed 07/11/19   Page 11 of 51



parties thereto (the “Prepetition Term Loan Lenders”), and Wilmington Trust, National

Association, as administrative agent (in such capacity, the “Prepetition Term Loan Agent”). The

Term Loan Facility provides for a loan in an original principal amount of $55 million, with a

maturity date of April 24, 2023. CC USA, in addition to certain Debtors, has guaranteed all

obligations under the Term Loan Facility. Obligations under the Term Loan Facility are secured

by a second priority lien on all assets of the Debtors.

       27.     The Term Loan Facility provides for Tranche A Term Loans and Tranche B Term

Loans. Tranche A Term Loans that are LIBOR loans bear interest (per annum) at LIBOR (with a

1.00% floor) plus a 10.00% margin. Tranche B Term Loans that are LIBOR loans bear interest

(per annum) at LIBOR (with a 1.00% floor) plus a 1.00% margin plus PIK interest of 9.00%.

Tranche A Term Loans that are Base Rate loans bear interest (per annum) at the Base Rate

(equal to the higher of (a) the applicable prime lending rate, (b) 0.50% above the overnight

federal funds rate, or (c) 1.00% above LIBOR, subject to a 2.00% floor) plus a 9.00% margin.

Tranche B Term Loans that are Base Rate loans bear interest (per annum) at the Base Rate (equal

to the higher of (a) the applicable prime lending rate, (b) 0.50% above the overnight federal

funds rate, or (c) 1.00% above LIBOR, subject to a 2.00% floor) plus a 0.00% margin plus PIK

interest of 9.00%.

       28.     As of the Petition Date, approximately $60.7 million in aggregate principal

amount remained outstanding under the Term Loan Facility, and approximately $1.6 in PIK

Interest accrued to balance, for a total outstanding balance of approximately $62.3 million.

       C.      The Vendor Credit Agreement.

       29.     Charming Charlie LLC is party to that certain Vendor Payment Financing Credit

and Guarantee Agreement, dated as of April 24, 2018 (as amended, amended and restated,

supplemented, or otherwise modified, refinanced, or replaced from time to time prior to the


                                                  11
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 12 of 51



Petition Date, the “Prepetition Vendor Facility”), among Holdings, Charming Charlie LLC, as

borrower, certain of the Debtors as guarantor parties thereto, 8 the lenders from time to time

parties thereto (the “Prepetition Vendor Loan Lenders”), and Wilmington Trust, National

Association, as administrative agent (in such capacity, the “Prepetition Vendor Program Loan

Agent”). The Prepetition Vendor Facility provides for a term loan in an original principal

amount up to $10 million, with a maturity date of May 15, 2020. Each of the Debtors have

guaranteed all obligations under the Prepetition Vendor Facility.           Obligations under the

Prepetition Vendor Facility are secured by a second priority lien on all assets of the Debtors.

       30.     The Prepetition Vendor Facility bears interest at a rate of 20.0% percent per

annum. As of the Petition Date, approximately $10.0 million in aggregate principal amount

remained outstanding under the Vendor Facility.

       D.      The Intercreditor Agreement.

       31.     The relative lien priorities between (i) the Prepetition ABL Facility and (ii) the

Prepetition Vendor Facility and the Prepetition Term Loan Facility are set forth in that certain

Subordination and Intercreditor Agreement, dated as of February 28, 2019, (as amended,

the “Intercreditor Agreement”), by and among the ABL Agent and Wilmington Trust, National

Association, in its capacities as Prepetition Vendor Program Loan Agent and Prepetition Term

Loan Agent. In addition to lien priorities, the Intercreditor Agreement governs the respective

rights, interests, obligations, and positions of (a)(i) the Prepetition ABL Agents and (ii) the

Prepetition Vendor Program Loan Agent and the Prepetition Term Loan Agent and (b)(i) the

Prepetition ABL Lenders and (ii) the Vendor Facility Lenders and the Term Lenders. The DIP

Facility preserves the priority scheme set forth in the Intercreditor Agreement.

8
    The guarantors under the Prepetition Term Loan Facility are Holdings, Poseidon, CC Manhattan, CC
    International, CC Canada, and CC USA.



                                                 12
             Case 19-11534-CSS           Doc 14    Filed 07/11/19     Page 13 of 51



       E.      Common and Preferred Equity Interests.

       32.     As of the Petition Date, the following firms directly or indirectly hold 100 percent

of the common equity interests of Holdings.

               •   THL Credit (“THL”);
               •   Apollo Management (“Apollo”);
               •   Medley Capital;
               •   Cion Investment Management;
               •   Russell Investments;
               •   Stichting Blue Sky;
               •   Redding Ridge Asset Management;
               •   Congruent Investment Partners;
               •   FLP Investments Ltd.;
               •   LCM Asset Management; and
               •   Stone Tower Capital.

III.   Events Leading to these Chapter 11 Cases.

       33.     Multiple macroeconomic and microeconomic factors lead to the Debtors’

commencing these chapter 11 cases. The macroeconomic factors, include inclement weather

disrupting the shopping experience in the first quarter of 2019, the implementation of the new tax

laws that reduced consumer spending, and the general downturn in the retail industry, which has

led to a decrease in consumer traffic and related sales and the marked shift away from brick-and-

mortar retail to online channels.        Microeconomic factors also contributed, including, for

example, constricted access to credit, excess, unprofitable inventory, and unfavorable trade and

real estate lease terms. Together, these factors have strained the Debtors’ liquidity. Indeed, as of

the Petition Date, the Debtors have $6,000 in cash on hand.




                                                  13
              Case 19-11534-CSS           Doc 14    Filed 07/11/19      Page 14 of 51



        A.      The Prior Chapter 11 Cases.

        34.     I understand that beginning in 2015, the Prior Debtors experienced a decline

driven primarily by: (a) an overly broad vendor base, (b) an disproportionately large physical

footprint, (c) certain operational missteps, and (d) a challenging retail market conditions. These

factors tightened the Prior Debtors’ liquidity and complicated their relationship with their

vendors. Industry-wide declines in sales and traffic exacerbated these factors. Ultimately, the

Prior Debtors’ were left with insufficient liquidity to responsibly run the business. To address

these challenges, the Prior Debtors took steps to evaluate and implement cost-reduction

initiatives, including filing the Prior Cases.

        35.     The Prior Cases accomplished four main objectives: (a) eliminated approximately

45 percent of the prepetition funded debt; (b) created approximately $85 million in post-

emergence working capital; (c) closed and liquidated approximately 100 underperforming brick

and mortar stores; and (d) initiated the “Back to Basics” operational overhaul.

        B.      Challenges Subsequent to the Effective Date.

        36.     Upon emergence from the Prior Cases, the Debtors sought to capitalize on their

deleveraged balance sheet with additional cost-reduction measures, including refinancing the

revolving exit financing to increase liquidity, reworking their eCommerce offerings to bring the

platform into profitability, and tailoring their store offerings to their customers desires to increase

revenue. Notwithstanding these measures, the Debtors continued to face challenges that make it

impossible for Charming Charlie to continue as a going concern.

                1.      Challenging Operating Environment.

        37.     The Debtors, along with many other apparel and retail companies continue to face

a challenging commercial environment brought on by increased competition and the shift away

from shopping at brick-and-mortar stores.        Given the Debtors’ substantial brick-and-mortar


                                                   14
               Case 19-11534-CSS       Doc 14     Filed 07/11/19     Page 15 of 51



presence and the expenses associated therewith, the Debtors’ business is heavily dependent on

physical consumer traffic, and resulting sales conversion, to meet sales and profitability targets.

The continuing decline of physical consumer traffic, which has plagued the retail industry as a

whole, contributed to the Debtors falling short of their sale targets and depressed profitability

performance.

       38.      The Debtors’ efforts to right-size their brick and mortar footprint in the Prior

Cases where hampered by landlord negotiations.         For example, to receive favorable lease

concessions, some landlords required the Prior Debtors to keep certain underperforming stores

open. The Debtors were unable to close approximately 50 underperforming stores as a result of

such negotiations.

       39.      The difficult retail environment has been further negatively impacted by

numerous events in 2019, including inclement weather in the first quarter of 2019, reduced

consumer spending declined due to decreased tax returns, and increased trade tariffs:

       (a)      The first quarter of 2019 saw number of severe weather events, including
                numerous severe thunderstorms and record low temperatures. These weather
                events decreased retail foot traffic, which has already been trending downward in
                recent years. These weather events resulted in approximately $1.1 million in
                decreased revenue or an approximately 25% decrease compared to 2017.

       (b)      In 2019, many consumers saw a decreased federal tax return following the
                implementation of the new tax law. The decreased tax returns resulted in
                decreased consumer spending in the Spring. This hit the Debtors particularly hard
                because the reduced consumer spending roughly coincided with Mother’s Day,
                which has historically been one of the Debtors most profitable holidays behind
                Christmas and Valentine’s Day.

       (c)      Import and export tariffs on American goods have increased in 2019. Many of
                Charming Charlie’s suppliers are located in Asia, particularly China. The
                increased tariffs have reduced Charming Charlie’s already slim margins.




                                                15
             Case 19-11534-CSS          Doc 14     Filed 07/11/19      Page 16 of 51



               2.      Operational Missteps.

       40.     Certain operational missteps contributed to the Debtors’ needing to file these

chapter 11 cases.     Before the Prior Cases, the Prior Debtors substantially reduced their

workforce. Although these reductions conserved liquidity, they resulted in severely understaffed

stores. Some stores were left with a single associate for numerous hours. Minimal staffing

limited the Debtors’ ability to convert consumer traffic into sales. In a retail environment

plagued by depressed conversion rates, the Debtors could ill afford to miss these opportunities.

Moreover, the Debtors’ workforce was subject to regular poaching from competitors. In at least

one instance, competitors would come into Charming Charlie stores to recruit the Debtors

employees, offering higher wages. These workforce losses left the stores further understaffed.

               3.      Supply Chain and Borrowing Base Challenges.

       41.     Upon emergence from the Prior Cases, the Debtors were saddled with undesirable

merchandise, unfavorable trade terms, and an undercapitalized balance sheet. As is typical in the

apparel industry, inventory levels form a substantial portion of the prior and current ABL

Facility borrowing base.     Thus, to resolve their liquidity crisis, the Prior Debtors hastily

increased their inventory to expand their borrowing base. In so doing, the Prior Debtors received

merchandise that was either off brand or not of the quality their customers had come to expect.

As a result, the merchandise sat stagnate on the Debtors’ shelves, resulting in extreme mark

downs and lower margins.

       42.     The Debtors’ efforts to restock their shelves with more desirable merchandise

were strained by onerous trade terms. In the weeks and month before the Prior Debtors filed the

Prior Cases, many of their vendors sough payment assurances through unfavorable trade terms,

including deposits, cash on delivery or short payment terms. Upon emergence, the company

expected that they would be able to quickly return to pre-filing trade terms. In reality, it took the


                                                 16
                Case 19-11534-CSS       Doc 14     Filed 07/11/19     Page 17 of 51



Debtors approximately six months longer than expected to return to favorable trade terms.

During this time, the Debtors liquidity was constrained forcing the company to put off other

operational initiatives.

          43.    In addition, the Debtors emerged from the Prior Cases undercapitalized. During

the Prior Cases, the Debtors significantly reduced their funded debt obligations. Although the

de-levered balance sheet was necessary for the Debtors’ long-term sustainability, the Debtors

emerged from chapter 11 without access to sufficient liquidity. For example, in late 2018, the

lenders under the Debtors’ prior asset based revolving credit facility tightened credit limits right

before the holiday season. The tightened credit resulted in the Debtors having to delay certain

merchandise, costing the Debtors approximately $2.1 million in lost sales during the holiday

season.

          C.     Efforts to Address Liquidity Challenges.

          44.    To address the liquidity issues associated with their lenders, the Debtors began

exploring a potential refinancing transaction. In February 2019, the Debtors entered into the

current ABL Facility with the ABL Lenders. The refinancing transaction initially provided the

Debtors access to more liquidity, but as time passed, the Debtors faced the same liquidity

challenges they experienced before due to increased reserves and borrowing base calculations

under the ABL Facility.

          D.     Exploration of Strategic Alternative.

          45.    Notwithstanding the measures discussed above, Charming Charlie was unable to

return to profitability under its current business model. The Debtors’ brick and mortar business

suffered from same store sales declines and reduced store productivity. As a result, in February

2019, the company engaged Clear Thinking Group LLC (“CTG”), a financial and restructuring

advisory firm to perform a review of Charming Charlie’s go forward business plan and explore


                                                 17
             Case 19-11534-CSS          Doc 14     Filed 07/11/19   Page 18 of 51



strategic alternatives. CTG worked alongside Paul Hastings LLP (“Paul Hastings”) to develop a

restructuring strategy for Charming Charlie’s business.

       46.     The Debtors and their advisors analyzed Charming Charlie’s capital structure and

potential alternatives, including (a) refinancing the Prepetition ABL Lenders, (b) entering into

agreements to keep inventory flowing (i.e., consignment agreements), and (c) reducing the store

footprint to various levels depending on store profitability. At the same time, Charming Charlie

has been managing liquidity by making only payments to the merchandise vendors and suppliers

that are essential to the Charming Charlie’s operations. To that end, Charming Charlie and its

advisors have been diligently meeting with vendors and suppliers to work through supply chain

issues while limiting disruption to the greatest extent possible. Unfortunately, on July 10, 2019,

it became clear that there were no viable options to remain as a going concern.

IV.    Store Closing Sales and the Proposed DIP Financing.

       A.      Store Closing Sales.

       47.     After an extensive review of their businesses and strategic alternatives, the

Debtors made the difficult decision to proceed with liquidation, closing all stores and winding

down their business.     Accordingly, the Debtors and their advisors decided to engage the

Consultant to assist in these efforts. Not only is the Consultant comprised of industry leaders,

but Hilco has extensive experience with Charming Charlie because Hilco worked with the Prior

Debtors on their store closing sales during the Prior Cases.

       48.     On July 3, 2019, the Debtors and the Consultant entered into that certain Agency

Agreement, attached to the Store Closing Motion, which will govern the Consultant’s

engagement (the “Consulting Agreement”). Maura Russell of Montgomery McCracken Walker

& Rhoads LLP, a liquidation consultant, CTG, Paul Hastings, and I were involved in the

negotiations with the Consultant regarding the terms and conditions of the Consulting


                                                 18
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 19 of 51



Agreement. I believe that they were conducted in good faith and at arm’s length, and the terms

of the Consulting Agreement are reasonable. The Consulting Agreement will enable the Debtors

to use the logistical capabilities, experience, skills, and resources of the Consultant to conduct

the Store Closing Sales effectively and efficiently. I believe that implementing the store closing

procedures and conducting the Store Closing Sales in the manner proposed in the Store Closing

Motion will provide the best and most efficient means for the Debtors to maximize the value of

the Debtors’ inventory and other store assets.

       49.     I also believe that it is in the best interests of the Debtors’ estates to assume the

Consulting Agreement and formally implement the Store Closing Sales. Prior to the Petition

Date, the Debtors commenced “soft sales” as the stores prepared for the potential launch of the

Store Closing Sales. Any delay in consummating the Store Closing Sales would diminish the

recovery tied to the monetization of such assets for a number of reasons. Among other things,

many of the Debtors’ stores fail to generate sufficient positive cash flow to support the required

costs of systems, design, sourcing, merchandising, and other corporate costs. With the Store

Closing Sales, however, these stores (and indeed all the Debtors’ stores) will experience

increased sales and cash inflows, which will supplement the Debtors’ liquidity. And, the swift

and orderly implementation of the Store Closing Sales will allow the Debtors to timely reject the

applicable store leases and avoid the accrual of unnecessary administrative expenses for rent

payments. In sum, any delay in running the Store Closing Sales could deteriorate the Debtors’

asset value and thus creditor recoveries in these chapter 11 cases.

       B.      The Proposed DIP Financing.

       50.     One of the primary reasons the Debtors’ filed these chapter 11 cases is a liquidity

crisis. In the weeks leading up to the Petition Date, it became clear to the Debtors that their

liquidity position was not sustainable and would require a chapter 11 filing supported by access


                                                 19
             Case 19-11534-CSS         Doc 14     Filed 07/11/19     Page 20 of 51



to both Cash Collateral and postpetition financing to provide sufficient liquidity to operate the

Debtors’ business during these chapter 11 cases. In short, the Debtors lack sufficient funds to

continue their operations in the ordinary course. Without increased availability of funds, the

Debtors will be unable to continue to operate their businesses, conduct the Store Closing Sales,

and implement an orderly wind-down process.

       51.     Accordingly, the Debtors’ advisors began discussing possible debtor-in-

possession financing with the Debtors’ Prepetition ABL Lenders while soliciting indications of

interest from alternate third parties. These discussions focused on the Debtors’ need for funding

through the consummation of the Store Closing Sales. Although the discussions with the third

parties resulted in several indications of interest and a term sheet, the Debtors did not receive a

proposal that was better both in terms of economics as well as the ability to implement. The

Prepetition ABL Lenders will provide approximately $13.0 million in postpetition financing and

the use of Cash Collateral.

       52.     The Debtors have a need for immediate access the DIP Facility and Cash

Collateral. The Debtors lack sufficient funds to operate their businesses and continue paying

their debts as they come due. As of the Petition Date, the Debtors’ total cash balance is

approximately $6,000, and they do not have readily available sources of additional financing.

Thus, the immediate access to the DIP Facility and Cash Collateral is essential.          Without

immediate access, the Debtors will be unable to continue to operate their businesses, including

paying employee wages, and would likely be forced to liquidate, causing immediate and

irreparable harm to value of the Debtors’ estate. The Debtors believe that access to Cash

Collateral and the DIP Facility will ensure that the Debtors have sufficient funds to preserve and




                                                20
             Case 19-11534-CSS         Doc 14     Filed 07/11/19     Page 21 of 51



maximize the value of their estates, pursue their restructuring goals in the interim period, as set

forth in the Budget, and responsibly administer these chapter 11 cases.

       53.     There are three key points to highlight with respect to the DIP Facility. First, in

light of the fact that nearly all of the Debtors’ assets, including inventory and intellectual

property, are subject to liens asserted by the Prepetition ABL Lenders, the Prepetition Term Loan

Lenders, and the Prepetition Vendor Loan Lenders (collectively, the “Prepetition Lenders”), the

Debtors concluded that any workable financing likely would require the support of, or be

provided by, such parties. The Prepetition Lenders made it clear that they would not consent to

subordinating their liens to a third party. As a result, any third-party financing proposal would

cost the Debtors substantially more than one from the Prepetition Lenders, particularly after

accounting for the priming challenges associated with a non-consensual postpetition financing

facility. Accordingly, the DIP Facility is being provided by the Debtors’ existing Prepetition

ABL Lenders (in such capacity, the “DIP Lenders”), and the Debtors are not facing value-

destructive priming issues.

       54.     Second, in exchange for providing this critical financing relief, the Debtors are

seeking to convert or “roll up” all outstanding prepetition ABL Facility obligations into DIP

Facility obligations. The roll-up was a condition to the DIP Lenders’ commitment to provide

postpetition financing. I understand that the “roll-up” of prepetition secured obligations has

become standard in distressed retail restructurings.      In this case, I understand that cash

collections after entry of the interim order will be used to pay the obligations under the

Prepetition ABL Facility, and, upon entry of the final order, the entire Prepetition ABL Facility

not paid down will be rolled-up into the DIP Facility.




                                                21
             Case 19-11534-CSS             Doc 14    Filed 07/11/19    Page 22 of 51



       55.     Third, the Debtors believe that the DIP Facility is (i) the product of arms’-length,

good-faith negotiation processes, (ii) in light of the facts of this case and the prepetition capital

structure, the best presently available postpetition financing option for the Debtors, and

(iii) contains reasonably and appropriate financial terms and conditions under the circumstances.

The terms of the DIP Facility, including all fees and costs, were the subject of negotiation

between the Debtors and the DIP Lenders. In particular, the fees are an integral component of

the overall terms of the DIP Facility, and were required by the DIP Lenders as consideration for

the extension of postpetition financing.

V.     Evidentiary Support for First Day Motions.

       56.     Contemporaneously, the Debtors have filed a number of first day pleadings

seeking relief that the Debtors believe is necessary to enable them to efficiently administer their

estates with minimal disruption and loss of value during these chapter 11 cases. The Debtors

request that the relief requested in each of the first day motions be granted as critical elements in

ensuring the maximization of value of the Debtors’ estates. I believe that the relief requested in

the first day motions is necessary to allow the Debtors to operate with minimal disruption during

the pendency of these chapter 11 cases. I have reviewed each of the first day motions discussed

below and the facts set forth in each first day motion are true and correct to the best of my

knowledge and belief with appropriate reliance on corporate officers and advisors. A description

of the relief requested in and the facts supporting each of the first day motions is set forth in

Exhibit A attached hereto and incorporated herein by reference.



                           [Remainder of Page Intentionally Left Blank]




                                                    22
             Case 19-11534-CSS      Doc 14    Filed 07/11/19   Page 23 of 51



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true correct.

Dated: July 11, 2019                          /s/ Alvaro E. Bellon
Wilmington, Delaware                          Name: Alvaro E. Bellon
                                              Title: Senior Vice President and
                                                      Chief Financial Officer




                                             23
Case 19-11534-CSS    Doc 14   Filed 07/11/19   Page 24 of 51



                       EXHIBIT A

         Evidentiary Support for First Day Motions
                 Case 19-11534-CSS             Doc 14       Filed 07/11/19        Page 25 of 51



                               Evidentiary Support for First Day Motions 1

I.        Debtors’ Motion Seeking Entry of an Order (I) Directing Joint Administration of
          Their Related Chapter 11 Cases and (II) Granting Related Relief (the “Joint
          Administration Motion”).

          1.       Pursuant to the Joint Administration Motion, the Debtors request entry of an order

(a) directing procedural consolidation and joint administration of their related chapter 11 cases and

(b) granting related relief.         Given the integrated nature of the Debtors’ operations, joint

administration of these chapter 11 cases will provide significant administrative convenience and

cost savings to the Debtors without harming the substantive rights of any party in interest.

          2.       Many of the motions, hearings, and orders in these chapter 11 cases will affect each

and every Debtor entity. For example, virtually all of the relief sought by the Debtors in the First

Day Motions is sought on behalf of all of the Debtors. Joint administration also will allow the

U.S. Trustee and all parties in interest to monitor these chapter 11 cases with greater ease and

efficiency. Joint administration of these chapter 11 cases, for procedural purposes only, under a

single docket, will also ease the administrative burdens on the Court by allowing the Debtors’

cases to be administered as a single joint proceeding, instead of multiple independent chapter 11

cases.     Accordingly, I respectfully submit that the Joint Administration Motion should be

approved.

II.       Debtors’ Motion Seeking Entry of an Order (I) Extending Time to File Schedules of
          Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of
          Executory Contracts and Unexpired Leases, and Statements of Financial Affairs and
          (II) Granting Related Relief (the “SOFA/Schedules Extension Motion”).

          3.       Pursuant to the SOFA/Schedules Extension Motion, the Debtors request entry of

an order (a) extending the deadline by which the Debtors must file the schedules of assets and


1
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the applicable First
      Day Motion.
              Case 19-11534-CSS           Doc 14     Filed 07/11/19      Page 26 of 51



liabilities, schedules of current income and expenditures, schedules of executory contracts and

unexpired leases, and statements of financial affairs (collectively, the “Schedules and Statements”)

by 18 days in addition to the extension provided by Local Rule 1007-1(b), for a total of 45-days

from the Petition Date, to and including August 26, 2019, without prejudice to the Debtors’ ability

to request additional extensions for cause shown, and (b) granting related relief. The Debtors

estimate that they have far more than 200 creditors on a consolidated basis. The breadth of the

Debtors’ business operations requires the Debtors to maintain voluminous books and records and

complex accounting systems.        Given the size, complexity, and geographic diversity of the

Company’s business operations, and the number of creditors, I submit that the large amount of

information that must be assembled to prepare the Schedules and Statements and enormous

expenditure of time and effort required to complete the Schedules and Statements would be

unnecessarily burdensome to the Debtors during the period of time following the Petition Date.

        4.      I believe that the relief requested in the SOFA/Schedules Extension Motion is in

the best interests of the Debtors’ estates, their creditors, and all other parties in interest and will

enable the Debtors to continue to operate their businesses in chapter 11 without disruption.

Accordingly, on behalf of the Debtors, I respectfully submit that the SOFA/Schedules Extension

Motion should be approved.

III.    Debtors’ Motion Seeking Entry of an Order (I) Authorizing the Debtors to (A) File A
        Consolidated List of Creditors in Lieu of Submitting A Separate Mailing Matrix for
        Each Debtor, (B) Redact Certain Personal Identification Information for Employees,
        and (C) File a Consolidated List of the Debtors’ 30 Largest Unsecured Creditors and
        (II) Granting Related Relief (the “Creditor Matrix Motion”).

        5.      Pursuant to the Creditor Matrix Motion, the Debtors seek entry of an order:

(a) authorizing the Debtors to (i) file a consolidated list of creditors in lieu of submitting a separate

mailing matrix for each Debtor, (ii) redact certain personal identification information for the
               Case 19-11534-CSS             Doc 14      Filed 07/11/19        Page 27 of 51



Debtors’ employees, and (iii) file a consolidated list of the Debtors’ thirty largest unsecured

creditors; and (b) granting related relief.

        6.       Although I understand that a list of creditors usually is filed on a debtor-by-debtor

basis, in a complex chapter 11 bankruptcy case involving more than one debtor, the debtors may

file a consolidated creditor matrix “in the interest of justice.” Requiring the Debtors to segregate

and convert their computerized records to a Debtor-specific creditor matrix format would be an

unnecessarily burdensome task and result in duplicate mailings. 2

        7.       Additionally, I believe that it is appropriate to authorize the Debtors to redact from

the Creditor Matrix address information of the Debtors’ current and former employees because

such information could be used to perpetrate identity theft or locate survivors of domestic violence

or stalking. This risk is not merely speculative. During the Debtors’ prior chapter 11 cases, for

example, the abusive former partner of one of the Debtors’ employees used the publicly accessible

creditor and employee information filed in the cases to track the employee to her new address not

publicly available until then, forcing the employee to change addresses again. The Debtors

propose to provide an unredacted version of the Creditor Matrix to the Office of the United States

Trustee for the District of Delaware, any official committee of unsecured creditors appointed in

these chapter 11 cases, and the Court. Further, the Debtors’ noticing and claims agent will have

an unredacted version and will serve each employee at their actual address, as needed.

        8.       Accordingly, I respectfully submit that the Court should approve the Creditor

Matrix Motion.




2
    The Debtors submit that if any of these chapter 11 cases converts to a case under chapter 7 of the Bankruptcy
    Code, the applicable Debtor will file its own creditor mailing matrix.
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 28 of 51



IV.    Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
       Debtors to (A) Continue to Operate Their Cash Management System, (B) Honor
       Certain Prepetition Obligations Related Thereto, (C) Maintain Existing Business
       Forms, and (D) Continue to Perform Intercompany Transactions, (II) Granting
       Administrative Expense Status to Postpetition Intercompany Balances, and
       (III) Granting Related Relief (the “Cash Management Motion”).

       9.      Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders: (a) authorizing the Debtors to (i) continue to operate their Cash Management System;

(ii) honor certain prepetition obligations related thereto; (iii) maintain existing Business Forms in

the ordinary course of business; and (iv) continue to perform Intercompany Transactions

consistent with historical practice; (b) granting administrative expense status to postpetition

Intercompany Balances; and (c) granting related relief.

       10.     The Debtors’ Cash Management System is similar to the centralized

cash-management systems used by other comparably sized companies to manage cash flow. The

Debtors use their Cash Management System in the ordinary course to transfer and distribute funds

and to facilitate cash monitoring, forecasting, and reporting. The Debtors’ treasury department

maintains daily oversight over the Cash Management System and implements cash-management

controls for entering, processing, and releasing funds. Additionally, the Debtors’ corporate

accounting, treasury, and internal audit departments regularly reconcile the Debtors’ books and

records to ensure that all transfers are accounted for properly.

       11.     The Debtors’ Cash Management System facilitates the timely and efficient

collection, management, and disbursement of funds. Because of the nature of the Debtors’

business and the disruption that would result if the Debtors were forced to close their existing Bank

Accounts, I believe that it is critical that the existing Cash Management System remain in place. I

believe that the relief requested in the Cash Management Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 29 of 51



continue to operate their business in chapter 11. Accordingly, on behalf of the Debtors, I

respectfully submit that the Cash Management Motion should be approved.

V.     Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing, but Not
       Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
       Compensation, and Reimbursable Employee Expenses and (B) Continue Employee
       Benefits Programs and (II) Granting Related Relief (the “Wages Motion”).

       12.     Pursuant to the Wages Motion, the Debtors seek entry of interim and final orders

(a) authorizing, but not directing, the Debtors to (i) pay prepetition wages, salaries, commissions,

other compensation, and reimbursable employee expenses and (ii) continue employee benefits

programs in the ordinary course, including payment of certain prepetition obligations related

thereto, in an aggregate amount not to exceed $3,949,000 pursuant to the Interim Order and

$4,024,000 pursuant to the Final Order; and (b) granting related relief.

       13.     The Debtors employ approximately 3,342 Employees, including approximately 856

full-time employees and approximately 2,486 part-time employees. In addition to the Employees,

the Debtors periodically retain specialized individuals as independent contractors, and also

temporary workers, generally sourced from various staffing agencies, to fulfill certain duties on a

short- and long-term basis. At this time, the Debtors retain approximately 14 Temporary Staff.

       14.     The Employees and Temporary Staff perform a variety of functions critical to the

preservation of value and the administration of the Debtors’ estates. In many instances, the

Employees and Temporary Staff include personnel who are intimately familiar with the Debtors’

businesses, processes, and systems, and who the Debtors cannot easily replace. Without the

continued, uninterrupted services of the Employees and the Temporary Staff, the ability of the

Debtors to maximize creditor recoveries through the store-closing sales and the general

administration of the Debtors’ estates will be materially impaired.
              Case 19-11534-CSS          Doc 14     Filed 07/11/19      Page 30 of 51



       15.     Additionally, many of the Employees and Temporary Staff rely on their

compensation and benefits to pay their daily living expenses. Thus, the Employees and Temporary

Staff will be exposed to significant financial constraints if the Debtors are not permitted to continue

paying the Employees’ and Temporary Staff’s compensation and providing the Employees with

health and other benefits. Without the continued, uninterrupted services of their Employees and

Temporary Staff, the Debtors’ efforts to maximize the value realized through their store-closing

sales will be threatened. Consequently, I believe that the relief requested herein is necessary and

appropriate under the facts and circumstances of these chapter 11 cases.

       16.     To minimize the personal hardship the Employees could suffer if prepetition

Employee-related obligations are not paid when due or as expected and to maintain stability in the

Debtors’ workforce during the administration of the Debtors’ chapter 11 cases, the Debtors are

seeking authority to pay and honor certain prepetition claims relating to the Employee

Compensation and Benefits, including, among other things, wages, salaries, commissions, and

other compensation, payroll services, federal and state withholding taxes and other amounts

withheld (including garnishments, Employees’ share of insurance premiums, and taxes),

reimbursable expenses, health insurance, retirement health and related benefits, workers’

compensation benefits, life insurance, short- and long-term disability coverage, non-insider

severance, certain director compensation, and certain other benefits that the Debtors have

historically provided in the ordinary course.

       17.     Historically, the Debtors have maintained a number of incentive programs to drive

performance among their non-insider Employees, including store and manager-level bonus

programs. The programs varied year-to-year depending on the Debtors’ needs, but were typically

tied to productivity or sales revenue. More specifically, Employees working in the distribution
              Case 19-11534-CSS            Doc 14   Filed 07/11/19   Page 31 of 51



center could earn a bonus based on their productivity, while Employees working in the stores could

earn a bonus based on their store’s monthly revenue. Prior to the Petition Date, the Debtors also

enacted a program for store managers at a store location that was being wound down. Under that

program, store managers received a bonus based on whether they remained at the store through

closings. I understand that “insiders” (as the term is defined in section 101(31) of the Bankruptcy

Code) of the Debtors are excluded from the relief requested in the Wages Motion with respect to

any bonus programs or severance payments. As of the Petition Date, the Debtors have ceased all

Non-Insider Employee Incentive Programs.

       18.     The Debtors have historically maintained a discretionary severance program in the

ordinary course of business for the benefit of certain non-insider Employees. Under the program,

Employees were paid, upon termination of their employment with the Debtors, an amount based

on their years of service to the Debtors. As of the Petition Date, the Debtors have discontinued

the Severance Program.

       19.     I believe that payment of the Employee Compensation and Benefits is warranted.

The majority of the Employees rely exclusively on the Employee Compensation and Benefits to

satisfy their daily living expenses. Consequently, Employees will be exposed to significant

financial difficulties if the Debtors are not permitted to honor obligations for unpaid Employee

Compensation and Benefits. Additionally, continuing ordinary course benefits will help maintain

Employee morale and minimize the adverse effect of the commencement of these chapter 11 cases

on the Debtors’ ongoing business operations the Employees provide the Debtors with services

necessary to conduct the Debtors’ business, and the Debtors believe that absent the payment of the

Employee Compensation and Benefits, the Debtors may experience turnover and instability at this

critical time in these chapter 11 cases.
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 32 of 51



       20.      Without these payments, the Debtors may experience turnover and instability at

this critical time in these chapter 11 cases. I believe that without these payments, the Employees

may become demoralized and unproductive because of the potential significant financial strain and

other hardships these Employees may face. Such Employees may then elect to seek alternative

employment opportunities. Additionally, a significant portion of the value of the Debtors’ business

is tied to their workforce, which cannot be replaced without significant efforts—efforts that might

not be successful given the overhang of these chapter 11 cases. Enterprise value may be materially

impaired to the detriment of all stakeholders in such a scenario. The Debtors therefore believe that

payment of the prepetition obligations with respect to the Employee Compensation and Benefits

is a necessary and critical element of the Debtors’ efforts to preserve value and will give the

Debtors the greatest likelihood of retention of their Employees as the Debtors seek to operate their

business in these chapter 11 cases.

       21.     Therefore, I believe that the relief requested in the Wages Motion inures to the

benefit of all parties in interest. Accordingly, on behalf of the Debtors, I respectfully submit that

the Court should approve the Wages Motion.

VI.    Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
       Debtors to Pay Certain Prepetition Claims of Shippers, Import Claimants, and
       503(b)(9) Claimants, and (II) Granting Related Relief (the “Shippers, Import
       Claimants, and 503(b)(9) Claimants Motion”).

       22.     Pursuant to the Shippers, Import Claimants, and 503(b)(9) Claimants Motion, the

Debtors seek entry of interim and final orders: (a) authorizing, but not directing, the Debtors to

pay Shipper Charges, Import Charges, and 503(b)(9) Claims; and (b) granting related relief.

       23.     Shippers. The Debtors pay various freight forwarders, common carriers, and

custom brokers (collectively, the “Shippers”) to transport the merchandise and other goods, under

FOB or DDP arrangements. The merchandise flow from the Debtors’ vendors (including foreign
              Case 19-11534-CSS          Doc 14     Filed 07/11/19      Page 33 of 51



vendors) to the Houston Distribution Center and, ultimately, to stock the Debtors’ domestic stores.

While the Shippers are typically not entitled to liens on the merchandise they are transporting, the

Shippers do hold possessory interests in the merchandise and, from time to time, decline to deliver

merchandise until the Debtors pay outstanding balances on previous services.

       24.     The Debtors seek authority to pay only those amounts that they determine are

necessary or appropriate to (a) obtain release of critical or valuable goods being held by the

Shippers, (b) maintain a reliable, efficient, and smooth distribution system, and (c) induce the

Shippers to continue to carry goods and make timely delivery. The Debtors intend to pay

prepetition Shipper Charges only where they believe, in their business judgment, that the benefits

to their estates from making such payments will exceed the costs that their estates would incur by

bringing an action to compel the turnover of such goods and the delay associated with such actions.

For these reasons, I believe that payment of the Shipper Charges is necessary to preserve and

enhance the value of the Debtors’ business for the benefit of all parties in interest.

       25.     Import Claimants. In the ordinary course of their businesses, the Debtors import

inventory and related materials (collectively, the “Imported Goods”) from certain Foreign

Vendors. Timely receipt of the Imported Goods is critical to the Debtors’ ability to keep their

stores well stocked. Any disruption or delay in receiving goods currently in transit would

adversely affect the Debtors’ business operations and affect the Debtors’ ability to efficiently

administer the Store Closing Sales.

       26.     In connection with the import of goods, the Debtors may be required to pay various

charges (the “Import Charges”), including customs duties, detention and demurrage fees, tariffs

and excise taxes, and other similar obligations. Although the Debtors are in the process of winding

down their businesses and are, therefore, not ordering any new inventory, the Debtors currently
               Case 19-11534-CSS        Doc 14     Filed 07/11/19      Page 34 of 51



have goods currently in transit from certain Foreign Vendors. Absent such payment, I believe that

parties to whom the Debtors owe Import Charges (the “Import Claimants”) may interfere with the

Debtors receipt of the Imported Goods, preventing the Debtors from selling the merchandise in

the Store Closing Sales, to the detriment of all other stakeholders. The net value of such sales is

worth far more to the Debtors than the amount of incurred but unpaid Import Charges the Debtors

are seeking authority to pay. For the foregoing reasons, I believe that payment of the Import

Charges is necessary to preserve and enhance the value of the Debtors’ business for the benefit of

all parties in interest.

        27.      503(b)(9) Claimants. The Debtors may have received certain goods or materials

from various vendors within the 20 days before the Petition Date (the “503(b)(9) Claimants”). I

understand that the value of such goods or materials would be accorded administrative priority

(the “503(b)(9) Claims”). I believe that the payment of the 503(b)(9) Claims is necessary to

preserve and enhance the value of the Debtors’ business for the benefit of all parties in interest.

        28.      The Debtors require a steady stream of goods and services to ensure they have

inventory. The Debtors are currently in the process of closing their stores and liquidating their

inventory for the benefit of their creditors. Without the supplies and services described in this

motion, the Debtors could experience a significant disruption, which could significantly impair the

value of the Debtors’ businesses. Moreover, failure to timely receive goods currently in transit

will prevent the Debtors from maximizing the value of their estates for all their stakeholders

through the Store Closing Sales. Accordingly, on behalf of the Debtors, I respectfully submit that

the Court should approve the Shippers, Import Claimants, and 503(b)(9) Claimants Motion.
             Case 19-11534-CSS         Doc 14     Filed 07/11/19     Page 35 of 51



VII.   Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
       Debtors to Assume the Consulting Agreement, (II) Approving Procedures for Store
       Closing Sales, (III) Approving the Implementation of Customer Store Bonus Program
       and Payments to Non-Insiders Thereunder, and (IV) Granting Related Relief
       (the “Store Closing Motion”).

       29.     Pursuant to the Store Closing Motion, the Debtors seek entry of interim and final

orders (a) authorizing the Debtors to assume the Consulting Agreement, (b) authorizing the

Debtors to conduct store-closing sales at approximately 261 stores in accordance with the terms of

the Store Closing Procedures, (c) approving the proposed dispute resolution procedures described

herein to resolve any disputes with governmental units regarding certain applicable nonbankruptcy

laws that regulate liquidation and similar-themed sales, and (d) approving the implementation of

a bonus program and authorizing payments thereunder to certain non-insider employees.

       30.     Following extensive analysis, the Debtors and their advisors have made the difficult

decision to seek authority to close and wind down or conduct other similar themed sales (“Store

Closings”) for all of the Debtors’ brick-and-mortar store locations. The decision has been made

after the implementation of numerous cost-reduction measures and the closure of approximately

100 underperforming stores (for which the Debtors obtained approval in the prior chapter 11

cases). These efforts simply were not sufficient to stabilize the Debtors’ businesses and ensure

long-term profitability. As the Court is aware, the Debtors have also faced significant headwinds

given the continued decline of the brick-and-mortar retail industry. The Debtors also faced a

number of additional challenges.

       31.     After arm’s-length and extensive negotiations the Debtors chose to engage the

Consultant. Based on an evaluation of the circumstances, and the Consultant’s experience in

conducting store closings on an expedited timeline, the Debtors’ management, in consultation with

the Debtors’ advisors, determined that the Consultant provided the best and most competitive

proposal. Pursuant to the Consulting Agreement, the Debtors commenced the Sales on July 8,
               Case 19-11534-CSS         Doc 14     Filed 07/11/19      Page 36 of 51



2019, and expect such Sales and Store Closings to be completed and the properties vacated by

August 31, 2019. The Debtors estimate that the proceeds from the Sales will be approximately

$30 million.

       32.      I believe that , the Store Closings are a critical component of the Debtors’ ability to

maximize value for all stakeholders, and assumption of the Consulting Agreement will allow the

Debtors to continue to conduct the Sales and Store Closings in an efficient, controlled manner that

will maximize value for the Debtors’ estates. It will permit the Debtors to continue the Sales and

the Store Closings in a timely manner as contemplated by this Motion and will establish fair and

uniform store closing procedures.

       33.      I believe that the Stores are a burden to these estates, and the Store Closure Assets

should be liquidated for the benefit of the Debtors’ estates and their creditors. The Debtors

determined that entering into the Consulting Agreement, after engaging in extensive negotiations

with the Consultant, will provide the greatest return to the Debtors’ estates for the Store Closure

Assets. I believe that the terms set forth in the Consulting Agreement comprise the best for the

conduct of the Store Closings and Sales.

       34.      I believe that the Consultant has extensive expertise in conducting liquidation sales

and can oversee and assist in the management and implementation of the Store Closings and Sales

in an efficient and cost effective manner. Assumption of the Consulting Agreement will enable

the Debtors to utilize the skills and resources of the Consultant to effectively and efficiently

conduct the Store Closing Sales for the benefit of all stakeholders. Given the number of stores and

the particular issues in administering the Store Closing Sales, it is not certain the Debtors could

retain a liquidator able to conduct the process as efficiently and effectively as the Consultant. If

the Consulting Agreement is not approved of, operative and effective on an interim basis, the Store
              Case 19-11534-CSS          Doc 14      Filed 07/11/19   Page 37 of 51



Closings and Sales would lose the benefit of the Consultant’s oversight and might be delayed or

suspended entirely, leading to loss of additional liquidity and increased administrative expenses.

Moreover, it is imperative that the Consulting Agreement is approved on an interim basis so that

the Debtors and Consultant can immediately begin to advertise the Sales as “Store Closing”,

“Everything Must Go”, “Everything on Sale” “Going out of Business” or similarly themed sale. I

believe that based on the Consultant’s experience, the ability to advertise using this language will

generate more proceeds for the Debtors and their estates.

       35.     The success of the Store Closings depends on store-level employees continuing

their ordinary course duties under the supervision of the Consultant and Debtors. Store employees

are necessary to, among other things, service customers, administer in-store sales, and manage

cash receipts and bank deposits. Replacing such employees would be unfeasible under the

contemplated timeframe for the Store Closings. Through the employees’ ongoing commitment

and performance, the Debtors can ensure that they maximize estate value through their store-

closing sales. I believe that the Store Bonus Program is a necessary component of the Store

Closings.

       36.     Therefore, I respectfully submit that the Court should approve the Store Closing

Motion.

VIII. Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
      Debtors to Maintain and Administer Their Existing Customer Programs and Honor
      Certain Prepetition Obligations Related Thereto and (II) Granting Related Relief
      (the “Customer Programs Motion”).

       37.     Pursuant to the Customer Programs Motion, the Debtors seek entry of interim and

final orders (a) authorizing the Debtors to maintain and administer their customer-related programs

as described in this motion (collectively, the “Customer Programs”) and honor certain prepetition

obligations related thereto, and (b) granting related relief.
               Case 19-11534-CSS         Doc 14     Filed 07/11/19    Page 38 of 51



         38.    The Debtors have historically provided certain incentives, coupons, discounts, and

accommodations to their customers to attract and maintain positive customer relationships. The

Customer Programs promote customer satisfaction and inure to the goodwill of the Debtors’

business and the value of their brand. I believe that attracting customers and maintaining these

relationships form a critical component of successful store-closing sales and maximizing the value

of the Debtors’ estates for the benefit of all stakeholders.

         39.    The Refund and Exchange Program. The primary Customer Program that the

Debtors seek to honor is their refund and exchange program (the “Refund and Exchange

Program”), for goods purchased prior to the store-closing sales. The Debtors have historically

allowed their customers to return or exchange purchased merchandise within 30 days of purchase

so long as it is returned in saleable condition, with tags attached, and accompanied by the original

receipt or packing slip, as applicable. Under the Refund and Exchange Program, the Debtors have

refunded customers the full purchase price of a returned item in the manner in which they

purchased it. If a customer returned merchandise past the applicable 30-day period or without a

receipt or packing slip, that customer would have instead received (a) store credit for items

purchased in-store or (b) a Charming Charlie gift card for items purchased online, each equal in

value to the selling price of the item at the time of return. The Debtors do not intend to extend the

Refund and Exchange Program to any merchandise sold in accordance with their store-closing

sales.

         40.    I believe that maintaining the Refund and Exchange Program for the customers who

purchased goods prepetition is critical to the Debtors’ maintaining goodwill of their customers,

many of whom will likely purchase items during the store-closing sales.
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 39 of 51



       41.     The “Charm Club” Loyalty Program. The Debtors have historically offered

discounts, special promotions, free gifts, birthday vouchers, and other benefits pursuant to their

“Charm Club” loyalty program (the “Charm Club”). However, as of the Petition Date, the Debtors

have discontinued the Charm Club and are no longer honoring reward points or any other benefits

accrued thereunder.

       42.     The Gift Card Program.          The Debtors maintain a program (the “Gift Card

Program”) under which their customers can purchase physical, pre-paid, non-expiring gift cards

in various denominations, historically less than $500 (collectively, the “Gift Cards”). The Debtors

historically sold the Gift Cards, which could be redeemed for merchandise in-store or on the

Debtors’ eCommerce platform, to their customers in the Debtors’ brick-and-mortar retail stores or

online. In addition, various third parties have also sold Gift Cards through other retailers such as

Walgreens. As of the Petition Date, the Debtors have suspended the issuance of new Gift Cards

and notified the third-party vendors to cease selling the Gift Cards through other retailers and to

any pull unsold Gift Cards from the shelves.

       43.     The Sales Promotions and Coupons. The Debtors occasionally conduct sales

promotions both online and at selected stores (the “Sales Promotions”). The Sales Promotions

consist of clearance discounts, seasonal discounts, and other promotions. The Debtors also issue

coupons for discounts on future purchases (the “Coupons”), which customers can present at the

time of purchase of goods at the Debtors’ retail stores or online on the Debtors’ website. I do not

believe that there are any currently outstanding Sales Promotions or Coupons beyond those offered

in connection with the Store Closing Sales.

       44.     The Credit Card and Other Payment Processors. In addition to cash, the Debtors’

retail stores accept the following methods of payment from customers: (i) Visa, MasterCard,
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 40 of 51



Discover, and American Express credit cards; and (ii) traveler’s checks (collectively, the “Non-

Cash Payments”). The Debtors incur certain fees and expenses associated with accepting Non-

Cash Payments. I believe that the Debtors’ continued acceptance of Non-Cash Payments is

essential to the operation of business because the majority of the Debtors’ sales—indeed, the

majority of all retail sales—are made using these methods of payment. Requiring all purchases to

be made in cash would have a severe negative effect on the Debtors’ ongoing operations and the

store-closing sales, the cost of which would be borne by their estates.

       45.     I believe that continuing to administer the Customer Programs as described in the

motion without interruption during the pendency of the chapter 11 cases will help preserve the

Debtors’ valuable customer relationships and goodwill, which will inure to the benefit of all of the

Debtors’ creditors and stakeholders. Thus, if the Debtors are unable to continue their Customer

Programs postpetition or to pay amounts or other value due and owing to their customers under

the various Customer Programs, the Debtors risk alienating certain customer constituencies,

suffering corresponding losses in customer loyalty and goodwill that will harm the Debtors’

prospects for store-closing sales that maximize value.

       46.     I believe that the substantial benefit conferred on the Debtors’ estates by the

Customer Programs warrants the authority to honor the Customer Programs. Accordingly, on

behalf of the Debtors, I respectfully submit that the Court should approve the Customer Programs

Motion.
              Case 19-11534-CSS          Doc 14     Filed 07/11/19      Page 41 of 51



IX.     Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Determining
        Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
        Providers From Altering, Refusing, or Discontinuing Utility Services,
        (III) Establishing Procedures for Determining Adequate Assurance of Payment,
        (IV) Authorizing Fee Payments to Engie for Services Performed, (V) Requiring
        Utility Providers to Return Deposits for Utility Services No Longer in Use, and
        (VI) Granting Related Relief (the “Utilities Motion”).

        47.     Pursuant to the Utilities Motion, the Debtors seek entry of interim and final orders:

(a) determining adequate assurance of payment for future utility services; (b) prohibiting utility

providers from altering, refusing, or discontinuing services; (c) establishing procedures for

determining adequate assurance of payment; (d) authorizing fee payments to Engie for services

performed; (e) requiring utility providers to return deposits for utility services no longer in use;

and (f) granting related relief.

        48.     In connection with the operation of their businesses and management of their

properties, the Debtors historically obtain water, sewer service, electricity, waste disposal, natural

gas, and other similar services (collectively, the “Utility Services”) from a number of utility

providers or their brokers (collectively, the “Utility Providers”). The relief requested herein

applies to all Utility Providers.

        49.     To manage the Debtors’ payments owed to most of their Utility Providers,

Charming Charlie LLC entered into a that certain Service Agreement with Engie. Pursuant to the

Service Agreement, the Debtors pay Engie on a weekly basis for the amounts invoiced for the

Utility Services managed by Engie, plus a monthly fee of approximately $8,500, in each case, in

the ordinary course of business.

        50.     Pursuant to the leases for several of the Debtors’ stores, certain Utility Services are

billed directly to the Debtors’ landlords and passed through to the Debtors as part of the Debtors’

lease payments in accordance with the applicable lease agreements. The relief requested herein is
             Case 19-11534-CSS          Doc 14     Filed 07/11/19      Page 42 of 51



with respect to all Utility Providers supplying Utility Services to the Debtors, including those that

indirectly supply services through the applicable landlords.

       51.     On average, the Debtors pay approximately $500,000 each month for Utility

Services, calculated as a historical average payment for the twelve-month period ending

July 1, 2019, including services paid under the Services Agreement and excluding Utility Services

billed directly to the Debtors’ landlords. The Debtors estimate that their cost for Utility Services

during the next 30 days (not including any deposits to be paid or fees payable to Engie) will be

approximately $500,000.

       52.     To provide additional assurance of payment, the Debtors propose to deposit into a

segregated account $205,625.00 (the “Adequate Assurance Deposit”), which represents an amount

equal to approximately two weeks of Utility Services the Utility Providers provide the Debtors,

calculated based on the Debtors’ average utility expenses over the last twelve months ending

July 1, 2019, excluding Utility Services billed directly to the Debtors’ landlords and the average

monthly fee paid to Engie. The Debtors are conducting store-closing sales for their stores

(“Closing Stores”), which are expected to close on or before August 31, 2019. Closing Stores

account for nearly all of the average monthly Utility Service costs. On a rolling basis, as stores

are closed and their corresponding utilities accounts are settled, in accordance with the Adequate

Assurance Procedures described below, the Adequate Assurance Deposit will be reduced by the

two-week cost of Utility Services provided to the applicable Closing Stores, calculated based on

the aforementioned historical average, to align with the go-forward average monthly cost of Utility

Services.

       53.     The Adequate Assurance Deposit will be held in a segregated account

(the “Adequate Assurance Account”) at Wells Fargo Bank, N.A. (“Wells Fargo”) for the benefit
              Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 43 of 51



of the Utility Providers and for the duration of these chapter 11 cases and may be applied to any

postpetition payment defaults owed to the Utility Providers by the Debtors. The Adequate

Assurance Deposit will be held by the Debtors; no liens will encumber the Adequate Assurance

Deposit or the Adequate Assurance Account.

       54.     Additionally, the Debtors seek approval of their proposed Adequate Assurance

Procedures. These procedures allow Utility Providers to request adequate assurance for unpaid

Utility Services and additional adequate assurance when they believe the proposed amount is not

sufficient. This ensures that all key stakeholder groups obtain notice of such request before it is

honored.

       55.     Furthermore, the Debtors request that Utility Providers be prohibited from refusing

or disrupting Utility Services, for any duration, including those that are indirectly obtained through

nonresidential real property leases with landlords associated with certain retail locations.

Landlords must continue to honor their obligations and pay for Utility Services in accordance with

such leases until the applicable lease is rejected pursuant to section 365 of the Bankruptcy Code,

notwithstanding any current or future nonpayment, deferral, waiver, or other compromise of rent.

I believe that Utility Services should be preserved on an uninterrupted basis because it is essential

to the Debtors’ ongoing operations and a successful reorganization. The Debtors’ store closing

sales require open and active stores to entice and allow customers to make purchases. Any

disruption would adversely impacts the Debtors’ ability to maximize value through the Store

Closing Sales. Therefore, it is critical that Utility Services continue uninterrupted during these

chapter 11 cases. Accordingly, on behalf of the Debtors, I respectfully submit that the Court

should approve the Utilities Motion.
              Case 19-11534-CSS         Doc 14     Filed 07/11/19      Page 44 of 51



X.      Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
        Payment of Certain Prepetition Taxes and Fees and (II) Granting Related Relief
        (the “Taxes Motion”).

        56.    The Debtors request authority to: (i) negotiate, remit, and pay certain accrued and

outstanding prepetition obligations accrued in the ordinary course of business on account of the

Taxes and Fees in an aggregate amount not to exceed $2,646,800 on an interim basis and

$6,526,000 on a final basis, absent further order of the Court and (ii) continue negotiating and

paying the Taxes and Fees accrued in the ordinary course of business on a postpetition basis.

        57.    In the ordinary course of business, the Debtors incur and/or collect certain Taxes

and Fees and remit such Taxes and Fees to various governmental authorities. The Debtors must

continue to pay the Taxes and Fees to avoid potential costly distractions during these chapter 11

cases. Specifically, the Debtors’ failure to pay the Taxes and Fees could adversely affect the

Debtors’ estate because the governmental authorities could file liens or seek to lift the automatic

stay.

        58.    I believe that the relief requested in the Taxes Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their businesses in chapter 11 without disruption. Accordingly, on behalf of

the Debtors, I respectfully submit that the Taxes Motion should be approved.

XI.     Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
        Debtors to (A) Pay Their Obligations Under Insurance Policies Entered into
        Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or
        Purchase Insurance Coverage, (D) Maintain the Customs Surety Bonds, and
        (E) Enter Into a Premium Financing Agreement and Pay Premiums Thereunder, and
        (II) Granting Related Relief (the “Insurance Motion”).

        59.    The Debtors request authority to: (i) continue honoring their obligations under

prepetition Insurance Policies and satisfy payment of prepetition obligations related thereto,

including the payment of related brokerage fees, (ii) renew, supplement, modify, extend, or
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 45 of 51



purchase insurance coverage in the ordinary course of business on a postpetition basis, (iii)

continue their Customs Surety Bonds (as defined below) on an uninterrupted basis, and (iv) enter

into a premium financing agreement and pay premiums thereunder.

       60.     The Debtors are currently negotiating the terms of a new premium financing

agreement (the “Premium Financing Agreement”). The Premium Financing Agreement will cover

the premiums for all of the Debtors’ current Insurance Policies. I expect that the Premium

Financing Agreement will include twelve monthly premium payments in addition to an up-front

payment, each on commercially reasonable terms.           I believe that the Premium Financing

Agreement will allow the Debtors to effectively manage the costs of their Insurance Policies as

they navigate these chapter 11 cases. Indeed, as the Debtors wind down their businesses, they will

continually evaluate their Insurance Policies and cancel any unnecessary coverage. By the end of

these chapter 11 cases, I expect that the Debtors will have minimal obligations under the Insurance

Policies and Premium Financing Agreement.

       61.     In connection with the Insurance Policies, the Debtors obtain insurance brokerage

services from Alliant Insurance Services, Inc. (the “Broker”). The Broker assists the Debtors in

obtaining comprehensive insurance coverage for the Debtors’ operations by aiding with the

procurement and negotiation of the Insurance Policies and enabling the Debtors to obtain those

policies on advantageous terms at competitive rates. I believe that continuation of the services of

the Broker is necessary to assure the Debtors’ ability to secure Insurance Policies on advantageous

terms at competitive rates, facilitate the proper maintenance of the Debtors’ Insurance Policies

postpetition, and ensure adequate protection of the Debtors’ property for any party in interest.

       62.     I believe that the ability to maintain the Insurance Policies, to enter into the

Premium Financing Agreement, to extend or reduce those Insurance Policies, and to enter into new
              Case 19-11534-CSS          Doc 14      Filed 07/11/19      Page 46 of 51



insurance policies, as needed in the ordinary course of business, are essential to the preservation

of the value of the Debtors’ business, operations, and assets. I understand that, in many cases,

insurance coverage such as that provided by the Insurance Policies is required by diverse

regulations, laws, and contracts. Failure to make the payments required by the Debtors’ Insurance

Policies, including the Financing Agreement, could have a significant negative impact on the

Debtors’ operations.

       63.     Similarly, the Debtors are required by U.S. Customs to provide the Customs Surety

Bonds in order to be able to import merchandise into the United States. Given that the Debtors

rely on imported merchandise to replenish their inventory and invigorate their operations, failure

to provide, maintain, or timely replace the Customs Surety Bonds will jeopardize the Debtors

ability to operate their businesses.

       64.     I believe that the relief requested in the Insurance Motion is in the best interest of

the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their businesses in chapter 11 without disruption. Accordingly, on behalf of

the Debtors, I respectfully submit that the Insurance Motion should be approved.

XII.   Debtors’ Application For Entry of an Order (I) Authorizing and Approving the
       Appointment of Prime Clerk LLC As Claims and Noticing Agent to the Debtors,
       Effective Nunc Pro Tunc to the Petition Date, and (II) Granting Related Relief
       (the “Prime Clerk Retention Application”).

       65.     Pursuant to the Claims and Noticing Agent Application, the Debtors seek entry of

an order (a) appointing Prime Clerk LLC (“Prime Clerk”) as claims and noticing agent for the

Debtors and their chapter 11 cases, effective nunc pro tunc to the Petition Date, including assuming

full responsibility for the distribution of notices and the maintenance, processing and docketing of

proofs of claim filed in these chapter 11 cases, and (b) granting related relief.
             Case 19-11534-CSS          Doc 14     Filed 07/11/19     Page 47 of 51



       66.     Based on my discussions with the Debtors’ advisors, I believe that the Debtors’

selection of Prime Clerk to act as the Claims and Noticing Agent is appropriate under the

circumstances and in the best interest of the estates. Moreover, it is my understanding that based

on all engagement proposals obtained and reviewed that Prime Clerk’s rates are competitive and

comparable to the rates charged by their competitors for similar services.

       67.     The Debtors anticipate that there will be thousands of persons and entities to be

noticed in these chapter 11 cases. In light of the number of parties in interest and the complexity

of the Debtors’ business, the Debtors submit that the appointment of a claims and noticing agent

will provide the most effective and efficient means of, and relieve the Debtors and/or the Clerk’s

office of the administrative burden of, noticing and processing proofs of claim and is in the best

interests of both the Debtors’ estates and their creditors. Accordingly, on behalf of the Debtors, I

respectfully submit that the Court should approve the Prime Clerk Retention Application.

XIII. Debtors’ Omnibus Motion Seeking Entry of an Order (I) Authorizing the Rejection
      of Certain Executory Contracts, Each Effective Nunc Pro Tunc to the Petition Date,
      and (II) Granting Related Relief (the “Contract Rejection Motion”).

       68.     Pursuant to the Contract Rejection Motion the Debtors seek entry of an order

authorizing the rejection of certain executory contracts.

       69.     Prior to the Petition Date, the Debtors undertook a review of their Contracts to

determine whether the Contracts were needed to effectuate an orderly wind down of the Debtors’

business. Ultimately, the Debtors determined in their business judgment that certain Contracts

were not needed and should be rejected as of the Petition Date. I believe that the Contracts subject

to the Contract Rejection Motion provide no benefit to the Debtors’ estates or these chapter 11

cases. Absent rejection, the Debtors would be obligated to pay for products or services that the

Debtors no longer use or need. By rejecting the Contracts at the outset of these chapter 11 cases,

the Debtors save a considerable amount of unnecessary costs, maximizing the value to the Debtors’
                 Case 19-11534-CSS        Doc 14     Filed 07/11/19    Page 48 of 51



estates for the benefit of all stakeholders. Additionally, the Debtors have determined in their

business judgment that the costs of the Contracts exceed any marginal benefits that could

potentially be achieved from assignments or delegation of the of the Contracts. Accordingly, on

behalf of the Debtors, I respectfully submit that the Contract Rejection Motion should be approved.

XIV. Debtors’ Motion Seeking Entry of an Order (I) Authorizing and Approving
     Procedures to Reject Executory Contracts and Unexpired Leases and (II) Granting
     Related Relief (the “Rejection Procedures Motion”).

           70.    Pursuant to the Rejection Procedures Motion, the Debtors seek entry of an order

authorizing and approving procedures for rejecting executory contracts and unexpired leases.

           71.    The Debtors are party to approximately 350 Contracts, which include agreements

with vendors for the supply of goods and services, other contracts related to the Debtors’

businesses, and leases with respect to real and personal property. I understand that approximately

260 of these Contracts may be considered nonresidential real property leases. Following extensive

analysis and due to a confluence of internal and external factors, the Debtors have made the

difficult decision to seek authority to liquidate their stores (the “Stores”) through the immediate

commencement of store-closing sales. I believe that the Debtors will seek to reject all or

substantially all nonresidential real property lease agreements with respect to the Stores as part of

the Store Closings to the extent that such leases cannot be monetized for the benefit of the Debtors’

estates.

           72.    Absent the relief requested in this motion, I understand that the Debtors would be

required to file separate motions to reject the Contracts, resulting in substantial costs to, and

administrative burdens on, the Debtors’ estates—in addition to burdening the Court’s docket.

           73.    I believe that the Contract Procedures provide the best and most efficient means of

rejecting executory contracts and unexpired leases, and such procedures will allow the Debtors to

focus their attention on maximizing the value of the Debtors’ estates and avoid unnecessary costs
             Case 19-11534-CSS        Doc 14     Filed 07/11/19    Page 49 of 51



that would be incurred from filing separate motions to assume or reject leases. Therefore, I

respectfully submit that the Court should grant the Debtors’ Rejection Procedures Motion.



                         [Remainder of Page Intentionally Left Blank]
Case 19-11534-CSS   Doc 14   Filed 07/11/19   Page 50 of 51



                      EXHIBIT B

               Corporate Structure Chart
                                   Case 19-11534-CSS                   Doc 14            Filed 07/11/19           Page 51 of 51
             Charming Charlie
            Corporate Structure                                                             Charming Charlie Holdings Inc.
                                                                                                    (Delaware)




                                                       Charming Charlie
                                                                                              Charming Charlie USA, Inc.                      Charming Charlie LLC
                                                       International LLC
                                                                                                       (Utah)                                     (Delaware)
                                                          (Delaware)




                                                                                                                                                                 Charming Charlie Manhattan
                                Charming Charlie                     Charming Charlie Canada LLC                 Poseidon Partners CMS, Inc.
                                                                                                                                                                            LLC
                                Global UK Limited                            (Delaware)                                 (Delaware)
                                                                                                                                                                        (Delaware)




                              Charming Charlie Logistics
Charming Charlie Global FZE     (China Business Trust)                     Charming Charlie Global1
         (Dubai)               CC Global FZE, Trustee                         (Cayman Islands)
                                     Chinese CFC


                                                                                                             Key
                                           Charming Charlie Global
                                               Beneficiary One                                                     Debtor Entities
                                              (Cayman Islands)                                                     Non‐Debtor Entities




                                                                                                            Notes
                                                                                                            1. Merged into Charming Charlie Global UK Limited for tax purposes
                                           Charming Charlie Global
                                               Beneficiary Two
                                              (Cayman Islands)




                                               Charming Charlie
                                               Global (Shanghai)
                                                   Trading
                                               (Chinese WFOE)
